ICJ_136_MutualAssistanceCriminalMatters_DJI_FRA_2008-06-04_JUD_01_ME_03_EN.txt. 258




      SEPARATE OPINION OF JUDGE PARRA-ARANGUREN



   Consent to jurisdiction under Article 38, paragraph 5, of Rules of Court —
Court’s understanding of the French reply as encompassing all claims mentioned
in Djibouti’s Application — Interpretation should be restricted to those claims
mentioned in paragraph 2 of Djibouti’s Application.



   1. My vote in favour of paragraph 205, subparagraphs (1) (a) and
(d), and of subparagraph (2) of the Judgment does not mean that I agree
with each and every part of the Court’s reasoning in reaching its conclu-
sions.
   2. On 29 January 2008 the Court informed Djibouti and France that it
was retiring for deliberation. The deliberation on the merits in the case
between Malaysia and Singapore started on 23 November 2007 and the
Judgment was rendered on 23 May 2008. Public hearings began on
26 May 2008 on the preliminary objections in the case concerning Appli-
cation of the Convention on the Prevention and Punishment of the Crime
of Genocide (Croatia v. Serbia), the Court retiring for deliberation after
their conclusion. Therefore constraints arising from the limited time fixed
by the Court for the presentation of this separate opinion prevent me
from setting out a complete explanation of my disagreement with para-
graph 205, subparagraphs (1) (b) and (c). However I wish to advance
some of my main reasons for voting against them.


   3. Djibouti stated in its Application that it “seeks to found the juris-
diction of the Court under Article 38, paragraph 5, of the Rules of
Court” (Application, p. 17, para. 20) ; and France informed the Court by
a letter from its Minister for Foreign Affairs dated 25 July 2006, quoted
in paragraph 77 of the Judgment :


        “I have the honour to inform you that the French Republic con-
      sents to the Court’s jurisdiction to entertain the Application pursu-
      ant to and solely on the basis of said Article 38 paragraph 5.

         The present consent to the Court’s jurisdiction is valid only for the
      purposes of the case within the meaning of Article 38, paragraph 5,
      i.e. in respect of the dispute forming the subject of the Application
      and strictly within the limits of the claims formulated therein by the
      Republic of Djibouti.”

85

259   QUESTIONS OF MUTUAL ASSISTANCE (SEP. OP. PARRA-ARANGUREN)


   4. The Court concurs in Djibouti’s assertions that the sole basis for the
jurisdiction of the Court is Article 38, paragraph 5, of the Rules of Court,
and states that, “the extent of the Court’s jurisdiction will then inescap-
ably depend on the scope and terms of the post hoc consent” ; that “the
State against which the application is submitted cannot broaden (or
indeed transform) the dispute as compared with the scope of the applica-
tion” ; that the respondent
      “State can, by its declaration, very well give only partial consent,
      and by so doing narrow the jurisdiction of the Court by comparison
      with that contemplated in the application, just as it can, moreover,
      consent to nothing at all and in this case prevent the Court from set-
      tling even the slightest part of the dispute, unless of course other
      bases for jurisdiction are present” (CR 2008/1 (translation), pp. 17-
      18, para. 10 (Condorelli) ;
and that it is the consent of France, as expressed in its letter of 25 July
2006, which determines the jurisdiction of the Court in the present case.
   5. In the opinion of France, the Court’s jurisdiction is restricted to
deciding only the matter in respect of which it gave its consent, i.e., “the
dispute forming the subject of the Application and strictly within the lim-
its of the claims formulated therein by the Republic of Djibouti”. France
argues that “the dispute forming the subject of the Application” is deter-
mined in its paragraph 2, quoted in paragraph 68 of the Judgment, which
reads as follows :
         “The subject of the dispute concerns the refusal by the French
      governmental and judicial authorities to execute an international let-
      ter rogatory regarding the transmission to the judicial authorities in
      Djibouti of the record relating to the investigation in the Case
      against X for the murder of Bernard Borrel, in violation of the Con-
      vention on Mutual Assistance in Criminal Matters between the Gov-
      ernment of the Republic of Djibouti and the Government of the
      French Republic, of 27 September 1986, and in breach of other
      international obligations borne by the French Republic to the Repub-
      lic of Djibouti.”

   6. Consequently, France maintains that all the other claims mentioned
by Djibouti in its Application are excluded from “the dispute forming the
subject of the Application”, and for this reason are outside the jurisdic-
tion of the Court.
   7. Djibouti maintains to the contrary that “the dispute forming the
subject of the Application” in respect of which France gave its consent
involves not only the refusal of the French authorities to execute the let-
ter rogatory issued on 3 November 2004, but also all violations by
France of its obligation to prevent attacks on the person, the freedom
and the dignity of Djibouti’s Head of State, Djibouti’s procureur général
and Djibouti’s Head of National Security.

86

260   QUESTIONS OF MUTUAL ASSISTANCE (SEP. OP. PARRA-ARANGUREN)


  8. In determining its jurisdiction ratione materiae in the Judgment, the
Court accepts Djibouti’s contention.
  9. Paragraph 69 of the Judgment states :
         “Neither Article 40 of the Statute nor Article 38 of the Rules of
      Court subject the application to particular formal (as opposed to
      substantive) requirements regarding the manner by which the neces-
      sary elements of the application should be presented. Thus, if a sec-
      tion entitled ‘Subject of the dispute’ does not entirely circumscribe
      the extent of the issues intended to be brought before the Court, the
      subject-matter of the dispute may nonetheless be discerned from a
      reading of the whole Application.”
   10. Paragraph 70 of the Judgment quotes the Court’s statement to this
effect in the case concerning Right of Passage over Indian Territory
(Portugal v. India), Merits, Judgment, I.C.J. Reports 1960, p. 33).
   11. It is observed in paragraph 71 of the Judgment that :
        “Paragraph 2 of Djibouti’s Application, entitled ‘Subject of the
      dispute’ (see paragraph 68 above), focuses on the (non-)transmission
      of the Borrel case file to Djibouti. That paragraph does not mention
      any other matters which Djibouti also seeks to bring before the
      Court, namely, the various summonses sent to the President of Dji-
      bouti and two senior Djiboutian officials. Naturally, no reference was
      made in that paragraph to the summons addressed to the President
      of Djibouti on 14 February 2007, nor to the arrest warrants made out
      against the two above-mentioned officials on 27 September 2006, as
      these were events subsequent to the filing of the Application.”
  12. However paragraph 72 adds :
         “A further examination of the Application, on the other hand,
      reveals that both under the headings ‘Legal grounds’ and ‘Nature of
      the claim’, Djibouti mentions the summonses issued before the filing
      of the Application and requests specific remedies in so far as it con-
      siders them to be violations of international law.”

  13. Paragraphs 73 and 74 of the Judgment quote paragraph 3, sub-
paragraph (c), and paragraph 4 of Djibouti’s Application and in para-
graph 75 of the Judgment the Court notes that :
      “despite a confined description of the subject of the dispute (its
      “objet”) in the second paragraph of the Application, the said Appli-
      cation, taken as a whole, has a wider scope which includes the sum-
      monses sent to the Djiboutian President on 17 May 2005 and those
      sent to other Djiboutian officials on 3 and 4 November 2004”.
  14. Paragraph 83 of the Judgment concludes
      “it is the view of the Court that, on the basis of a plain reading of the
      text of France’s letter to the Court, by its choice of words, the con-

87

261   QUESTIONS OF MUTUAL ASSISTANCE (SEP. OP. PARRA-ARANGUREN)


      sent of the Respondent is not limited to the ‘subject of the dispute’
      as described in paragraph 2 of the Application.
         First, as observed above, the subject of the dispute appears from
      the Application, viewed as a whole, to be broader than that specified
      in paragraph 2. Further, the expression ‘subject of the Application’
      used in France’s letter of acceptance is not the same as the expres-
      sion ‘subject of the dispute’. Furthermore, in accordance with its
      ordinary meaning, the term ‘Application’ used in the letter of accept-
      ance must be read as comprising the entirety of the Application.
      Finally, there is nothing in France’s letter of acceptance suggesting
      that it intended to limit the scope of its consent, as it could have
      done, to any particular aspect of the Application. By its inclusion in
      the letter of the phrase ‘in respect of the dispute forming the subject
      of the Application and strictly within the limits of the claims formu-
      lated therein’ (emphasis added), France had intended to prevent Dji-
      bouti from presenting claims at a later stage of the proceedings
      which might have fallen within the subject of the dispute but which
      would have been new claims. As regards the use of the conjunctive
      ‘and’ in the phrase in question, France presented several arguments
      [see CR 2008/7, p. 13 (Pellet)] aiming to demonstrate that the word-
      ing employed in the letter was ‘carefully weighed’ [CR 2008/4, p. 34
      (Pellet)]. Given these circumstances, the Court finds that when
      France, which had full knowledge of the claims formulated by Dji-
      bouti in its Application, sent its letter of 25 July 2006 to the Court,
      it did not seek to exclude certain aspects of the dispute forming the
      subject of the Application from its jurisdiction.”



   15. I do not share the conclusion of the Court.
   16. In the first place, I consider that the Court’s statement in the case
concerning Right of Passage over Indian Territory (Portugal v. India)
(Merits, Judgment, I.C.J. Reports 1960, p. 33), quoted in paragraph 70
of the Judgment does not apply to the present case, because in that deci-
sion the Court was not determining its jurisdiction on the basis of Arti-
cle 38, paragraph 5, of the Rules of Court.
   17. In my opinion, France did not consent to the jurisdiction of the
Court in the present case in respect of all claims described in the Applica-
tion presented by Djibouti. If that had been the case, its letter of
25 July 2006 would have simply stated that France consented to have the
Court decide on Djibouti’s Application, with no further elaboration.

  18. However, that is not what the French declaration says. The refer-
ence to Djibouti’s Application in general terms is found in its first para-
graph, not in the second, where France expresses its limited consent to
the jurisdiction of the Court. France did not agree to have the Court
decide all claims described by Djibouti in its Application but only some

88

262   QUESTIONS OF MUTUAL ASSISTANCE (SEP. OP. PARRA-ARANGUREN)


of them, i.e., those “in respect of the dispute forming the subject of the
Application” and “strictly within the limits of the claims formulated” by
Djibouti. Therefore, contrary to the finding in the final sentence of para-
graph 81 of the Judgment, the French declaration, in my opinion, “read
as a whole”, interpreted “in harmony with a natural and reasonable way
of reading the text”, leads to the conclusion that France’s true intention
was to consent to the jurisdiction of the Court only over “the dispute
forming the subject of the Application”, as it was unilaterally defined by
Djibouti in paragraph 2 of its Application.

   19. Moreover, in the second paragraph of its letter dated 25 July 2006
France consented to the Court deciding “the dispute forming the subject
of the Application”, not to deciding the Application as a whole. There-
fore, France’s consent was given in respect of the dispute described by
Djibouti not in the whole Application but only in paragraph 2 under the
heading “Subject of the Dispute”, which does not mention any alleged
violations by France of its obligation to prevent attacks on the person,
the freedom or the dignity of Djibouti’s Head of State, Djibouti’s pro-
cureur général or Djibouti’s Head of National Security. Consequently,
these are not part of “the dispute forming the subject of the Application”,
which is the only matter in respect of which France consented to a deci-
sion by the Court, and for this reason the Court does not have jurisdic-
tion to rule upon them.

   20. In paragraph 1 of the Application, Djibouti had already described
the “subject of the dispute” in the same manner as in paragraph 2, when
it stated :
         “In the name of the Government of the Republic of Djibouti and
      in accordance with Article 40, paragraph 1, of the Statute of the
      International Court of Justice and Article 38 of the Rules of Court,
      we have the honour to file the following Application : ‘Application
      by the Republic of Djibouti against the French Republic for the vio-
      lation, vis-à-vis the Republic of Djibouti, of its international obliga-
      tions in respect of mutual assistance in criminal matters’.”

   21. The Court quotes paragraph 3, subparagraph (c), and paragraph 4
of Djibouti’s Application in paragraphs 73 and 74 of the Judgment and
in paragraph 83 the Court notes that “the subject of the dispute appears
from the Application, viewed as a whole, to be broader than that speci-
fied in paragraph 2”, because Djibouti mentions in the Application the
summonses issued by France in violation of its international obligations
under the headings “Legal Grounds” and “Nature of the Claim”. How-
ever, said summonses are also mentioned in the Application under the
heading “Statement of Facts” and “Statement of the Grounds on Which
the Claim is Based”, and notwithstanding these references to them, the
last section of the Application, under the heading “Jurisdiction of the

89

263   QUESTIONS OF MUTUAL ASSISTANCE (SEP. OP. PARRA-ARANGUREN)


Court and Admissibility of the Present Application”, describes the “Sub-
ject of the Dispute” in the same manner as in its paragraphs 1 and 2. This
is evidenced in paragraph 22 of Djibouti’s Application, which reads as
follows :
         “The question which the Court is asked to decide is indisputably
      legal, not political, in nature. That there exists a dispute on the ques-
      tion is established by the fact that the French authorities, while
      aware that the procedure followed in this matter contravenes inter-
      national law, have not considered themselves to be in a position to
      intervene to procure the execution of the international letter roga-
      tory requesting the transmission to the judicial authorities in Dji-
      bouti of the record of the investigation in the ‘Case against X for the
      murder of Bernard Borrel’.”
  22. Given the above, it is my opinion that “the dispute forming the
subject of the Application” referred to by France in the second para-
graph of its letter dated 25 July 2006 must be understood to be that
described in paragraph 2 of Djibouti’s Application under the heading
“Subject of the Dispute”, and in its paragraphs 1 and 22.

   23. Additionally, it may be observed that Documents I, III and IV
attached to Djibouti’s Application refer to the institution of proceedings
against France before the International Court of Justice but do not men-
tion any alleged violations by France of its obligation to prevent attacks
on the person, the freedom or the dignity of Djibouti’s Head of State,
Djibouti’s procureur général or Djibouti’s Head of National Security.

   24. The letter of 4 January 2006 from Mr. Djama Souleiman Ali, State
Prosecutor of the Republic of Djibouti, to the President of the Interna-
tional Court of Justice reads :
         “I have the honour to communicate to you herewith an Applica-
      tion whereby the Republic of Djibouti is instituting proceedings
      against the French Republic concerning the violation by the latter of
      its international obligations to the Republic of Djibouti in respect of
      mutual assistance in criminal matters, together with certified copies
      of the Treaty of Friendship and Co-operation between the French
      Republic and the Republic of Djibouti, of 27 June 1977, and the
      Convention on Mutual Assistance in Criminal Matters between the
      Government of the Republic of Djibouti and the Government of the
      French Republic, of 27 September 1986.” (Application, Document I,
      p. 3.)
   25. On 28 December 2005 the President of the Republic of Djibouti
signed the “Delegation of Powers”, providing as follows :
        “We, Ismaïl Omar Guelleh, President of the Republic, Head of
      Government, grant Full Powers to Mr. Djama Souleiman Ali, State
      Prosecutor of Djibouti.

90

264   QUESTIONS OF MUTUAL ASSISTANCE (SEP. OP. PARRA-ARANGUREN)


        For the purpose of filing with the International Court of Justice
      the Application by the Republic of Djibouti against the French
      Republic concerning the violation by the latter of its international
      obligations towards the Republic of Djibouti, notably the violation
      of the Convention between the Republic of Djibouti and the Gov-
      ernment of the French Republic dated 27 September 1986.” (Appli-
      cation, Document III, p. 37.)
   26. Document IV attached to Djibouti’s Application is an undated let-
ter from the Minister for Foreign Affairs and International Co-operation
of the Republic of Djibouti to the President of the International Court of
Justice which reads as follows :
         “I have the honour to inform you that, in accordance with Arti-
      cle 42, paragraph 1, of the Statute of the Court and Article 40, para-
      graph 2, of the Rules of Court, the Government of the Republic of
      Djibouti has appointed Mr. Djama Souleiman Ali, State Prosecutor
      of Djibouti, as Agent in the following case : Republic of Djibouti v.
      the French Republic, concerning the violation by the French Repub-
      lic of its international obligations to the Republic of Djibouti under
      the Convention on Mutual Assistance in Criminal Matters between
      the Government of the Republic of Djibouti and the Government of
      the French Republic, of 27 September 1986.” (Application, Docu-
      ment IV, p. 39.)
   27. Therefore, from the silence of Djibouti’s State Prosecutor, its
President and its Minister for Foreign Affairs and International Co-op-
eration, as evidenced in the above quotations, it may be concluded that
none of them considered “the dispute forming the subject of the Applica-
tion” to include any alleged violations by France of its obligation to pre-
vent attacks on the person, the freedom or the dignity of Djibouti’s Head
of State, Djibouti’s procureur général or Djibouti’s Head of National
Security.
   28. The above-indicated reasons lead me to conclude that the Court
does not have jurisdiction ratione materiae to decide any claims men-
tioned by Djibouti but not included in paragraph 2 of its Application.
Therefore it is mainly because of the Court’s lack of jurisdiction, not for
the reasons set out in the Judgment, that I voted in favour of para-
graph 205, subparagraphs (1) (d) and (2) (b).

                                (Signed) Gonzalo PARRA-ARANGUREN.




91

